DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (CN-104846293-A), hereinafter Rao, in view of Ishida et al. (JP-2002069572-A), hereinafter Ishida.
Regarding Claim 1, Rao teaches a steel alloy with the compositions shown in Table 1.
Table 1
Element
Claim
Rao
Citation
Relationship
C
0.02-0.1
0.098, 0.056
Table 1, 1,3
Within
Mn
0.6-1.7
1.51, 1.65
Table 1, 1,3
Within
Si
0.5 or less
0.10, 0.22
Table 1, 1,3
Within
P
0.02 or less
0.010, 0.018
Table 1, 1,3
Within
S
0.015 or less
0.0012, 0.0015
Table 1, 1,3
Within
Nb
0.005-0.05
0.040, 0.045
Table 1, 1,3
Within
V
0.005-0.08
0.025, 0.027
Table 1, 1,3
Within

	
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
Rao further teaches a final thickness of 12.5-30 mm (P. 15 Par. 12, Table 2) which overlaps the claimed the thickness of the steel plate is 15 to 75 mm.
Rao does not explicitly disclose the claimed microstructure composed of ferrite and pearlite mixed structures, wherein a grain size of austenite is ASTM grain size number of 10 or more and a grain size of ferrite is ASTM grain size number of 9 or more.
Ishida teaches a steel similar to that of Rao which has a microstructure of at least 90% ferrite with the rest being pearlite with a grain size of 20 µm or less (which is an ASTM grain size of at least 8 as determined by the examiner) which beneficially provides fatigue strength ([0018]) and it would be obvious to also apply the grain size of the pearlite to the ferrite since the relationship between grain size and fatigue strength is a general relationship not limited to pearlite, which overlaps the claimed microstructure consisting of ferrite and pearlite mixed structures, wherein a grain size of austenite is ASTM grain size number of 10 or more and a grain size of ferrite is ASTM grain size number of 9 or more.
It would be obvious to a person having ordinary skill in the art to apply the microstructure of ferrite and pearlite having a grain size of 20 µm or less according to Ishida to the steel according to Rao since Rao does not require a specific microstructure and Ishida teaches the microstructure beneficially providing fatigue strength as discussed above.

Regarding Claim 2, Rao as modified by Ishida teaches the claim elements as discussed above. Rao further teaches a nickel content of ≤0.40% (P. 13 Par. 1) which is within the claimed the thick steel plate further comprises, by weight %, one or more of 0.5% or less of Ni and 0.5% or less of Cr.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 3, Rao as modified by Ishida teaches the claim elements as discussed above. Rao further teaches samples 1 and 3 discussed above having a Ti content of 0.015 and 0.012 respectively (Table 1, 1,3) which is within the claimed the thick steel plate further comprises, by weight %, 0.05% or less of Ti.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 4, Rao as modified by Ishida teaches the claim elements as discussed above. Rao does not explicitly disclose the claimed thick steel plate comprises 85 to 95% of ferrite and 5 to 15% of pearlite by an area fraction.
Since Rao teaches values within the claimed composition and within the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed thick steel plate comprises 85 to 95% of ferrite and 5 to 15% of pearlite by an area fraction to flow naturally from the steel alloy according to Rao.

Regarding Claim 5, Rao as modified by Ishida teaches the claim elements as discussed above. Rao further teaches samples 1 and 3 discussed above having tensile strengths of 495 and 500 MPa respectively, and yield strengths of 545 and 560 MPa respectively (Table 3, 1,3) which results in yield ratios of 0.91 and 0.89 respectively which are within the claimed thick steel plate has a yield ratio of 80 to 92%.
Rao does not explicitly disclose the claimed thick steel plate has an impact toughness at -70˚C of 300 J or more.
Examiner notes that according to [0054]-[0062] the steel having the claimed properties and microstructure is produced by reheating at 1100˚C or higher, hot rolling at 780 to 850˚C, and cooling to room temperature.
 Rao further teaches the processing of the steel alloy including heating to 1191˚C (P. 14 Par. 5), which is within the specification’s reheating at 1100˚C or higher.
Rao further teaches the processing of hot rolling at 808˚C (P. 14 Par. 8), which is within the specification’s hot rolling at 780 to 850˚C.
Rao further teaches the processing of cooling to 300-650˚C at 5-40˚C/s (P. 15 par. 9) and air-cooling to room temperature (P. 14 Par. 11), which is within the specification’s cooling to room temperature.
Since Rao as modified by Ishida teaches the claimed composition and microstructure as well as the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed thick steel plate has an impact toughness at -70˚C of 300 J or more to flow naturally from the steel alloy according to Rao.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (CN-104846293-A), hereinafter Rao, in view of Ishida et al. (JP-2002069572-A), hereinafter Ishida, and as evidenced by Ding et al. (Effect of cooling rate on microstructure and tensile properties of powder metallurgy Ni-based superalloy), hereinafter Ding.
	Regarding Claim 5, Rao as modified by Ishida teaches the claim elements as discussed above.
	Ding provides support for the initial cooling rate of 5-40˚C/s according to Rao overlapping the cooling rate of air cooling. Ding teaches an air cooling rate of 4-15˚C/s (abstract) which overlaps the initial cooling rate according to Rao, therefore the cooling according to Rao overlaps the preferred embodiment of the instant specification of an air cooling.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (CN-104846293-A), hereinafter Rao.
Regarding Claim 1, Rao teaches a steel alloy with the compositions shown in Table 1.
Table 2
Element
Claim
Rao
Citation
Relationship
C
0.02-0.1
0.098, 0.056
Table 1, 1,3
Within
Mn
0.6-1.7
1.51, 1.65
Table 1, 1,3
Within
Si
0.5 or less
0.10, 0.22
Table 1, 1,3
Within
P
0.02 or less
0.010, 0.018
Table 1, 1,3
Within
S
0.015 or less
0.0012, 0.0015
Table 1, 1,3
Within
Nb
0.005-0.05
0.040, 0.045
Table 1, 1,3
Within
V
0.005-0.08
0.025, 0.027
Table 1, 1,3
Within

	
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
Rao further teaches a final thickness of 12.5-30 mm (P. 15 Par. 12, Table 2) which overlaps the claimed the thickness of the steel plate is 15 to 75 mm.
Rao does not explicitly disclose the claimed microstructure composed of ferrite and pearlite mixed structures, wherein a grain size of austenite is ASTM grain size number of 10 or more and a grain size of ferrite is ASTM grain size number of 9 or more.
Examiner notes that according to [0054]-[0062] the steel having the claimed properties and microstructure is produced by reheating at 1100˚C or higher, hot rolling at 780 to 850˚C, and cooling to room temperature.
 Rao further teaches the processing of the steel alloy including heating to 1191˚C (P. 14 Par. 5), which is within the specification’s reheating at 1100˚C or higher.
Rao further teaches the processing of hot rolling at 808˚C (P. 14 Par. 8), which is within the specification’s hot rolling at 780 to 850˚C.
Rao further teaches the processing of cooling to 300-650˚C at 5-40˚C/s (P. 15 par. 9) and air-cooling to room temperature (P. 14 Par. 11), which is within the specification’s cooling to room temperature.
Since Rao teaches the composition and processing according to the claims and specification as discussed above, a person having ordinary skill in the art would expect the claimed microstructure composed of ferrite and pearlite mixed structures, wherein a grain size of austenite is ASTM grain size number of 10 or more and a grain size of ferrite is ASTM grain size number of 9 or more to flow naturally from the steel alloy according to Rao.

Regarding Claim 2, Rao teaches the claim elements as discussed above. Rao further teaches a nickel content of ≤0.40% (P. 13 Par. 1) which is within the claimed the thick steel plate further comprises, by weight %, one or more of 0.5% or less of Ni and 0.5% or less of Cr.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 3, Rao teaches the claim elements as discussed above. Rao further teaches samples 1 and 3 discussed above having a Ti content of 0.015 and 0.012 respectively (Table 1, 1,3) which is within the claimed the thick steel plate further comprises, by weight %, 0.05% or less of Ti.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 4, Rao teaches the claim elements as discussed above. Rao does not explicitly disclose the claimed thick steel plate comprises 85 to 95% of ferrite and 5 to 15% of pearlite by an area fraction.
Since Rao teaches values within the claimed composition and within the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed thick steel plate comprises 85 to 95% of ferrite and 5 to 15% of pearlite by an area fraction to flow naturally from the steel alloy according to Rao.

Regarding Claim 5, Rao teaches the claim elements as discussed above. Rao further teaches samples 1 and 3 discussed above having tensile strengths of 495 and 500 MPa respectively, and yield strengths of 545 and 560 MPa respectively (Table 3, 1,3) which results in yield ratios of 0.91 and 0.89 respectively which are within the claimed thick steel plate has a yield ratio of 80 to 92%.
Rao does not explicitly disclose the claimed thick steel plate has an impact toughness at -70˚C of 300 J or more.
Since Rao teaches values within the claimed composition and within the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed thick steel plate has an impact toughness at -70˚C of 300 J or more to flow naturally from the steel alloy according to Rao.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (CN-104846293-A), hereinafter Rao, as evidenced by Ding et al. (Effect of cooling rate on microstructure and tensile properties of powder metallurgy Ni-based superalloy), hereinafter Ding.
	Regarding Claims 1-5, Rao teaches the claim elements as discussed above.
	Ding provides support for the initial cooling rate of 5-40˚C/s according to Rao overlapping the cooling rate of air cooling. Ding teaches an air cooling rate of 4-15˚C/s (abstract) which overlaps the initial cooling rate according to Rao, therefore the cooling according to Rao overlaps the preferred embodiment of the instant specification of an air cooling.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/472,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
The argument that the cooling of Rao of 5 to 40°C/s requires an accelerated cooling process is not convincing.
As discussed above and previously in the rejection over Rao as evidenced by Ding, the cooling of Rao overlaps with an air cooling which is not an accelerated cooling process and which is the preferred processing of the instant specification.
	The argument that Rao can include bainite is not convincing. 
	Rao does not require a specific microstructure, the possibility of bainite being present overlaps with the claimed microstructure consisting of bainite and pearlite. Additionally, a new rejection is included of Rao in view of Ishida which teaches a microstructure consisting of bainite and pearlite.
	The argument that Rao does not teach or suggest a steel plate having high-strength and high-toughness without carrying out accelerated cooling, in the manufacturing of a steel plate having a thickness of 15 to 75 mm is not convincing.
	A specific strength is not claimed. As discussed above, Rao and modified Rao teach the claimed yield ratio and impact toughness of claim 5 and the thickness of claim 1. The absence of an accelerated cooling is not claimed and as discussed above, the processing of Rao overlaps with the absence of an accelerated cooling.
	The request to hold the nonstatutory double patenting rejection in abeyance is noted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736